EXHIBIT 13.02 ML ALTIS FUTURESACCESS LLC (A Delaware Limited Liability Company) Financial Statements for the year ended December 31, 2008 and for the period April 2, 2007 (commencement of operations) to December 31, 2007 and Independent Auditor’s Report ML ALTIS FUTURESACCESS LLC (A Delaware Limited Liability Company) TABLE OF CONTENTS Page INDEPENDENT AUDITORS’ REPORT 1 FINANCIAL STATEMENTS: Statements of Financial Condition as of December 31, 2008 and 2007 2 Statements of Operations for the year ended December 31, 2008 and for the period April 2, 2007 (commencement of operations) to December 31, 2007 3 Statements of Changes in Member’s Capital for the year ended December 31, 2008 and for the period April 2, 2007 (commencement of operations) to December 31, 2007 4 Financial Data Highlights for the year ended December 31, 2008 and for period April 2, 2007 (commencement of operations) to December 31, 2007 5 Notes to Financial Statements 7 ML ALTIS FUTURESACCESS LLC (A Delaware Limited Liability Company) STATEMENTS OF FINANCIAL CONDITION DECEMBER 31, 2 2008 2007 ASSETS: Equity in commodity futures trading accounts: Cash (including restricted cash of $12,672,967 for 2008 and $4,525,486 for 2007) $ 87,195,883 $ 16,859,760 Net unrealized profit (loss) on open contracts 13,434,337 2,107,998 Cash 28,201 37,861 Deferred initial offering costs - 2,417 Accrued interest 10,145 50,525 TOTAL ASSETS $ 100,668,566 $ 19,058,561 LIABILITIES AND MEMBER'S CAPITAL: LIABILITIES: Brokerage commissions payable $ 45,317 $ 10,349 Management fee payable 199,274 35,713 Redemptions payable 22,933 - Perfomance fee payable 6,801,659 605,453 Initial offering costs payable 10,000 10,000 Other 112,535 18,227 Total liabilities 7,191,718 679,742 MEMBER'S CAPITAL: Member's Interest (46,511,477 Units and 14,888,836 Units outstanding, unlimited units authorized) 93,476,848 18,378,819 Total member's capital 93,476,848 18,378,819 TOTAL LIABILITIES AND MEMBER'S CAPITAL $ 100,668,566 $ 19,058,561 NET ASSET VALUE PER UNIT $ 2.0098 $ 1.2344 See notes to financial statements. 2 ML ALTIS FUTURESACCESS LLC (A Delaware Limited Liability Company) STATEMENTS OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2008 AND FOR THE PERIOD APRIL 2, 2007 (COMMENCEMENT OF OPERATIONS) TO DECEMBER 31, 2008 2007 TRADING PROFIT (LOSS): Realized $ 26,605,234 $ 1,273,993 Change in unrealized 11,326,339 2,107,998 Brokerage commissions (328,239 ) (68,144 ) Total trading profit (loss) 37,603,334 3,313,847 INVESTMENT INCOME: Interest 697,265 474,686 EXPENSES: Management fee 1,141,904 214,966 Performance fee 7,244,896 610,793 Other 238,008 50,999 Total expenses 8,624,808 876,758 NET INVESTMENT INCOME (LOSS) (7,927,543 ) 402,072 NET INCOME (LOSS) $ 29,675,791 $ 2,911,775 NET INCOME (LOSS) PER UNIT: Weighted average number of Units outstanding Class DS(1)* 33,650,409 12,367,586 Net income (loss) per weighted average Unit Class DS(1)* $ 0.8819 $ 0.2354 *Class was previously known as Class D-SM. See notes to financial statements. 3 ML ALTIS FUTURESACCESS LLC (A Delaware Limited Liability Company) STATEMENTS
